Citation Nr: 1505012	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-29 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an increased evaluation for lumbar strain with disc disease, spondylolisthesis, L5 fracture, status post fusion, currently evaluated as 10 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1989 through April 1994. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board notes that the August 2011 rating decision denied the issue of TDIU and the Veteran did not specifically appeal that issue in his July 2012 Notice of Disagreement.  Accordingly, the Board carefully considered whether a claim for TDIU was presently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); See, e.g., Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  In this case, although the rating decision appears to bifurcate the issue, during the pendency of the appeal the Veteran re-raised the issue of TDIU.  See October 2012 statement alleging his back did have an effect on his occupation, resulted in him not continuing as a helicopter mechanic, and prevented him from further pursuing his chosen vocation as a civilian.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses that further development is necessary.

The Veteran was last afforded a VA examination of his lumbar spine in July 2011.  In his November 2014 brief, the Veteran's representative stated that "At the time of the July 2011 C&P examination, the Veteran's symptomatology was not near as severe as the current symptomatology [...]."  Significantly, in an October 2012 statement, the Veteran argued that contrary to the VA examiner's assessment, he had experienced exacerbations, radiating pain, and additional limitation after use.  Accordingly, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Board notes that the most recent VA medical treatment records available were uploaded to Virtual VA in January 2013.  On remand, updated VA treatment records should be obtained.

As discussed above, the October 2012 statement of the Veteran has re-raised a claim of entitlement to TDIU.  As the issue of an increased evaluation for the lumbar spine is inextricably intertwined with the issue of entitlement to a TDIU, the TDIU claim must be deferred pending the outcome of the increased evaluation issue. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA
and non-VA health-care providers who have treated or examined him for his service-connected lumbar strain with disc disease.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

Updated treatment records from the VA Health Care System from January 2013 through the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, the Veteran must be afforded a VA examination to determine the current severity of his service-connected lumbar strain with disc disease.  

The examiner should comment on the severity of the Veteran's service-connected lumbar spine disability and report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and discuss the presence of objective evidence of pain, excess fatigability, incoordination, and weakness.  The examiner should also discuss any additional disability due to these factors.

The examiner should identify any associated neurological disabilities associated with the service-connected lumbar spine disability.

The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

3.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


